THOMPSON, Judge,
concurring in part and dissenting in part.
I concur in those portions of the main opinion that affirm portions of the summary judgment in favor of Profile Management. However, I must respectfully dissent from the reversal of a portion of the *670summary judgment, a reversal based on an issue related to the supervision of the roofing contract. I conclude that this court’s reversal imposes on Profile Management an obligation to guarantee the adequacy and workmanship of the roofing contractor’s work. The contract between the parties does not impose such a guarantee.
PITTMAN, J., concurs.